The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection – 35 USC § 112(a) and (b)
2.	The claim is rejected under 35 U.S.C. § 112(a) and (b) or 35 U.S.C. § 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
3.	The claim is nonenabling because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in an article. As a consequence, if the claim is non-enabled due to insufficient visual disclosure, it is also indefinite. To this end, the requirements of enablement and definiteness are inseparable insofar as the visual appearance of the claimed design is concerned. 
4.	The drawings are rejected because the exact depth and shape of the features shown on the intercom are not fully understandable in Fig. 1.3. These features are only shown in a single view. To overcome this rejection, applicant may provide arguments to show how the claim is enabled and definite as disclosed and persuasively explain the deficiencies in the Examiner's interpretation. If the applicant does not dispute the merits of the rejected, the examiner would suggest amending the drawing views. Applicant may wish to disclaim these features and depict them in broken lines.


    PNG
    media_image1.png
    637
    629
    media_image1.png
    Greyscale


5.	A design is inseparable from the article to which it is applied and cannot exist alone merely as a scheme of ornamentation. Since the article of manufacture is inherently three-dimensional, its features must be understandable in the context of its length, width and depth. In turn, the ornamental design is only clear when the article to which it is applied is capable of being understood as a three-dimensional object.  Any understanding of the design necessitates a particular understanding of the article which the design occupies.   However, such a particular understanding is impossible when based on one orthographic projection drawing from a single point of orientation.
6.	To this end, the disclosure must clearly show how the design is applied to an article. The drawing must contain as many views as necessary to show the invention with respect to a three-dimensional article. However, applicant has not provided a sufficient disclosure to fully understand the design and how it occupies a physical object. It is impossible to understand if the claimed surface is fully planar or if there are contours in depth. 

Replacement Drawings
8.	Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.
9.	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Conclusion
The claim is rejected under 35 U.S.C. § 112(a) and (b) or 35 U.S.C. § 112 (pre-AIA ), first and second paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURPHY whose telephone number is (571)272-6030.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Austin Murphy/
Primary Examiner
Art Unit 2917